DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31a in paragraphs [27] and [70].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 26 is objected to because of the following informalities:  in line 8 of claim 26, the phrase “larger than diameter of the first discharge pipe” is grammatically a diameter of the first discharge pipe--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“discharge part which is provided to be able to discharge the second cosmetic material” in claim 18; the structure corresponding to the “discharge part” is disclosed in paragraphs [29]-[42]: “the discharge part 40, which enables the second cosmetic material to be discharged by moving the second cosmetic material provided inside the upper container part 10 in a downward direction, includes: a first discharge part 41; a second discharge part 42 which is coupled to the first discharge part 41 such that the second discharge part 42 is communicated with the first discharge part 41 in a downward direction; a moving dish part 43 which is upwardly moved or vertically moved along an outer surface of the first discharge part 41; a discharge adjusting part 44 which is provided inside the second discharge part 42; and a tip 45 which is coupled to a lower end of the second discharge part 42 such that the tip 45 is communicated with the second discharge part 42.”, “the first discharge part 41 is comprised of a first discharge pipe 411 which is positioned in an inner 
“fastening means” in claim 20; the structure corresponding to the “fastening means” is not disclosed in the specification (but appears from the drawings to be a threaded connection), see further discussion below;
“backing part” in claim 21; the structure corresponding to the “backing part” is disclosed in paragraph [23]: “the backing part 25 is formed in a cylindrical shape such that a flange-type protrusion 251 which is formed in an upper end of the backing part 25 by bending the backing part 25 toward the outside is locked with an upper end of the lower container part 20, and a lower portion of the backing part 25 is formed in a taper which is directed to a central portion of the backing part 25.”
“fastening means” in claim 24; the structure corresponding to the “fastening means” is not disclosed in the specification (but appears from the drawings to be a threaded connection), see further discussion below;
“discharge adjusting part”; the structure corresponding to the “discharge adjusting part” is disclosed in paragraph [40]: “the discharge adjusting part 44 is comprised of a moving film 441 and an elastic body 442 which is coupled to a bottom portion of the moving film 441 such that the discharge adjusting part 
“first coupling part” in claim 26 and 28; the structure corresponding to the “first coupling part” is not disclosed in the specification (but appears from the drawings to be an enlarged portion), see further discussion below;
“second coupling part” in claim 28; the structure corresponding to the “second coupling part” is not disclosed in the specification (but appears from the drawings to be an recessed portion), see further discussion below;
“spreading and applying part” in claim 31; the structure corresponding to the “spreading and applying part”  is not disclosed in the specification (but appears from the drawings to be some sort of applicator tip), see further discussion below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see discussion above).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, 24, 26, 28, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted above, each of the following limitations (see list below) are structured in 35 USC 112(f) format, which requires applicant to provide sufficient written description of the structure associated with the recited “means”.  However, applicant has not 
“means”
associated claim
fastening means
20
fastening means
24
first coupling part
26
first coupling part, second coupling part
28
spreading and applying part
31

 
	Claims 21-23 and 32-33 respectively depend from claims 20 and 30, and thus inherit the deficiencies thereof.

Claims 20-24, 26, 28, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 20, 24, 26, 28, and 31, as noted in the table above, these claims recite limitations that invoke 35 USC 112(f).  However, as also noted above, applicant has not sufficiently linked specific structure in the specification to the 

With regard to claim 19, the second recitation of “an opened bottom portion” is a double inclusion that leads to confusion, since claim 19 already recites “an opened bottom portion” in line 2, and according to the disclosure, the second recited “opened bottom portion” is the same as the first opened bottom portion, since there are not two opened bottom portions disclosed.  A correction may include amending the second recitation of “an opened bottom portion” to be --the opened bottom portion--.

The term "closely" in claim 28 is a relative term which renders the claim indefinite. The term " closely " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of contact is covered by the recitation of “closely coupled” recited in claim 28. Further, the drawings only show that the components are in contact with each other (see Fig. 3), and thus provide no guidance as to what is covered by the recitation of “closely coupled”. 

Claim 28 recites the limitation "the first coupling part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The “first coupling part” is recited in claim 26, but claim 28 depends from claim 25, not claim 26.  

	With regard to claim 30, the recitation “formed in a side portion or a lower portion thereof” is unclear, since it is not clear what structure is being referred to by the recitation of “thereof”.  Does “thereof” refer to the tip? The through passage? The body?  Clarification is required.

Claim 34 recites the limitation "the inner wall" in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not an inherent limitation.  Further, antecedent basis for “the inner wall” is provided in claim 19, however, claim 34 depends from claim 18, not from claim 19.

Claims 21-23 and 31-33 respectively depend from claims 20 and 30, and thus incorporate the indefiniteness issues thereof.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Allowable Subject Matter
Claims 18, 19, 25, 27, and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest, either alone or in combination, the combination of features as recited in claim 18.  Specifically, the prior art fails to teach at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. publication no. 2017/0231365 (Choi) discloses " A vessel cap of cosmetics includes a coupling member formed on an inner circumferential surface thereof with a female screw part such that the female screw part is engaged with a male screw part formed on an outer circumferential surface of an opening formed in an upper portion of a vessel which receives liquid-phase contents, a spuit tube which is coupled to the coupling member to suck and discharge the contents received in the vessel, and a pumping unit of the spuit tube, which sucks the contents into the spuit tube after inserting the spuit tube into the vessel in a state that internal air of the spuit tube is partially discharged. The spuit tube is inserted into high-viscosity and liquid-phase contents received in the vessel after the internal air is discharged from the spuit tube, thereby previously preventing the discharged air from being introduced into the spuit tube.”  
U.S. patent no. 5,975,088 (Stehman) discloses “A nail polish dispenser including a hollow tube applicator and a receptacle with a recessed central bottom region. The applicator is formed to include bristles at one end and a pressure bulb attached to the opposing end. An aperture is formed in the tube in proximity to the end containing the bristles. The hollow tube is filled with polish so that as the bulb is squeezed, the polish will exit the aperture and flow onto the bristles. The utilization of such an applicator design allows for a large number of nails to be polished without refilling the applicator. The recessed bottom region of the receptacle allows for the collection of polish as the liquid is depleted, as well as providing a holding area for the application means when not in use.”
	U.S. publication no. 2006/0233590 (Thiebaut) discloses “A packaging and dispensing device includes a container holding a first product, and a closure capsule including a base part configured to detachably close off the container. The device includes a recess defined in a mobile part of the closure capsule, this recess containing a second product. An opening in the recess is closed off by a cap, such that the mobile part can assume, relative to the base part, a closed position wherein the cap is rendered inaccessible by the base part, and an open position wherein the cap is accessible.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner